Exhibit SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement dated as of July 15, 2008 (this “Agreement”) is made by and between Espre Solutions, Inc., a Nevada corporation, with principal executive offices located at 5700 W. Plano Parkway, Suite 2600, Plano, Texas 75093 (the “Company”), and La Jolla Cove Investors, Inc. (“Holder”). WHEREAS, Holder desires to purchase from the Company, and the Company desires to issue and sell to Holder, upon the terms and subject to the conditions of this Agreement, a Convertible Debenture of the Company in the aggregate principal amount of $2,000,000 (the “Debenture”); and WHEREAS, upon the terms and subject to the conditions set forth in the Debenture the Debenture is convertible into shares of the Company’s Common Stock (the “Common Stock”). NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto, intending to be legally bound, hereby agree as follows: I. PURCHASE AND SALE OF DEBENTURE A.Transaction.Holder hereby agrees to purchase from the Company, and the Company has offered and hereby agrees to issue and sell to Holder in a transaction exempt from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended (the “Securities Act”), the Debenture. B.Purchase Price; Form of Payment.The purchase price for the Debenture to be purchased by Holder hereunder shall be $2,000,000 (the “Purchase Price”).Simultaneously with the execution of this Agreement, Holder shall pay the Purchase Price by wire transfer of $250,000 in immediately available funds to the Company and delivery to the Company of a Secured Promissory Note in the principal amount of $1,750,000, in the form attached hereto as Exhibit A (the “Promissory Note”).Simultaneously with the execution of this Agreement, the Company shall deliver the Debenture (which shall have been duly authorized, issued and executed I/N/O Holder or, if the Company otherwise has been notified, I/N/O Holder’s nominee) to the Holder. C.Second Debenture.Provided that no Event of Default (as defined in the Debenture) has occurred under the Debenture (provided that Holder may, in its sole and absolute discretion waive the occurrence of such Event of Default with respect to this Section), Holder shall select a date, which date shall be in Holder’s sole and absolute discretion, during the Second Debenture Period (as defined below) (with such date as selected by Holder referred to herein as the “Second Debenture Date”) at which the Company shall sell and the Holder shall purchase a debenture in the principal amount of $2,000,000 in exchange for a purchase price of $2,000,000 (the “Second
